tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date tep rats u i l xxx xxx attention xxx legend association a association b association c association d religion z state x group h group leader k directory m plant - - xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx dear xxx this letter is in response to your request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative regarding the church_plan status of plan within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested association a is an organization described in sec_501 c of the code that is tax-exempt under sec_501 of the code association a is listed in directory m of religion z association a was founded by group h as a fourteen bed hospital on date group h is a community of religion z in state x as a part of its health ministry group h has sponsored five hospitals in state x over the last years one of which was association a in association a began using the name association b in group founded association c as a ten bed hospital at the invitation of leader k in association c took control of association a and became its sole member association c is a member of and controlled by association d therefore association d control of association c is in control of association a indirectly through its association d was created in to carry out the health care ministry of religion z and the active participating congregations that sponsor association d religion z gives high priority to healing ministries as a vital part of its mission thus religion z has placed important emphasis on the provision of health care services the mission of association d is to nurture the healing ministry of religion z by emphasizing human dignity and social justice while moving toward the creation of healthier communities association d ensures the creation of healthier communities in accordance with religion z beliefs through research and the development of new ministries that integrate health education pastoral and social services and by advocating systemic changes within the community with a specific concem for persons who are poor alienated and whose needs are underserved the management of the affairs of association d is controlled by the association d board_of trustees the board two of the five members of the board are members of the active sponsoring congregations and are appointed by the members of association d sponsorship trustees the sponsorship trustees approve the election of the remaining elected trustees one half of the board’s elected membership must be members of religious institutions of religion z and an equal number must be lay persons a majority of the board shall at all times be members of religion z association d is officially recognized by religion z as a corporate person within the meaning religion z’s code of law a religion z corporate person is a group of persons incorporated by religion z whose purpose is congruent with the mission of religion z a religion z corporate person’s purpose is for the common good of religion z its property is religion z property and it can speak on behalf of religion z at large association d’s health care mission is carried out through various health care facilities located in states the health care facilities of association d are managed and directed according to the ethical and religious directives for religion z facilities association a is a subsidiary of association c association c is wholly controlled by association d both of these organizations were established to help carry out and fulfill association d's health care mission specifically the mission and organizational purpose of association a and association c coincide with association d in that both organizations seek to nurture the healing ministry of religion z by emphasizing human dignity and social justice to move towards the creation of healthier communities association a’s and association c’s health care missions are managed and directed according to the ethical and religious directives for religion z health facilities the management of the affairs of association a and association c are supervised and controlled by the board association c and association d are exempt from taxation under sec_501 of the code based upon their inclusion in directory m of religion z on date association a established plan for its lay employees initially plan allowed for the participation by employees of all of their sponsored hospitals by all of the other associated hospitals except association a were removed from participation in plan plan currently covers only full-time administrative employees of association a none of the eligible participants are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code association a has not made an election under sec_410 of the code for plan is operated and administered under the authority of the benefits plan committee of which all members are appointed by the board the sole function of the benefits committee is to administer plan and other retirement plans maintained by association d the benefits committee performs all acts necessary for the administration of plan pursuant to section of plan the benefits committee has the exclusive right to interpret plan and to decide any matters in connection with the administration of plan further according to section of plan association a cedes authority to the benefits committee to make all determinations pertaining to plan on its behalf in accordance with revproc_2011_44 notice to employees with reference to plan was provided on date this notice explained to participants of plan the consequences of church_plan status based on the foregoing you request a ruling that plan inception a church_plan within the meaning of sec_414 of the code is and has been since its sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 applied as of the date of erisa’s enactment however sec_414 was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 was effective as of date sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's contro by or affiliation with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in view of the common religious bonds between association a and religion z the inclusion of association a in directory m of religion z and the indirect control of association a by religion z through association c and association d we conclude that association a is associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code that the employees of association a meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative contro of plan is vested in the benefits committee the benefits committee is controlled by and shares common religious bonds with religion z through its control by the board the sole function of the benefits committee is to administer plan and other retirement plans of association d the benefits committee performs all acts necessary for the administration of pian thus the administration of plan satisfies the requirements regarding church_plan administration under sec_414 of the code - based on the foregoing facts and representations we conclude that plan is a church_plan within the meaning of code sec_414 and has been a church_plan within the meaning of sec_414 of the code retroactive to date this letter expresses no opinion as to whether plan satisfies the requirements of sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any concems regarding this letter please contact xxx xxx se t ep ra t2 at xxx xxx- xxxx donzell ittlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx xxx xxx xxx
